DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 2/22/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 18 state “wherein impression lines other than the first and second impression lines remain unarticulated” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-9, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 1,591,062) or Ono (US 4,437,850) in view of La Bombard (US 3,039,372).
Regarding claims 1-3 and 8, Ono teaches a board-making machine comprising an impression forming stage configured to impress a first impression line and a second impression line in a paper facing (7) (e.g., slitter-scorer apparatus); a medium forming stage (2) (e.g., corrugator) configured to form a medium to include a plurality of flutes, each flute having a crest and a valley (e.g., corrugations); and a combining stage configured (6, 7) to couple the paper facing to the medium (6) (e.g., heating plate) to form an articulation point at an articulation stage configured to impart an articulation to the paper board (7) (e.g., slitter-scorer apparatus) such that the first impression line is aligned with a first flute valley and the second impression line is aligned with a second flute valley; the board-making machine further comprising a plurality of feed rolls configured to feed paper to the impression forming stage and to the medium forming stage (rolls feeding liners A & C) (col 2, line 47 – col 3, line 26; fig 1). Ono further teaches 90 degree folds (fig 2, 6) which would have suggested or otherwise rendered obvious an articulation stage configured to articulate the articulation point to form a first 90 degree fold at a first impression line and a second 90 degree fold at a second impression line.
Smith also discloses a board-making machine comprising an impression forming stage (27) (e.g., creasing rolls) configured to impress a first impression line and a second impression line in a paper facing; a medium forming stage (5) (e.g., corrugating rolls) configured to form a medium to include a plurality of flutes, each flute having a crest and a valley; and a combining stage (12, 13) (e.g., pressing rolls) configured to couple the paper facing to the medium to form an articulation point at an articulation stage configured to impart an articulation to the paper board (e.g., creasing rolls or bending mechanism would form articulation point) such that the first impression line is aligned with a first flute valley and the second impression line is aligned with a second flute valley; the board-making machine further comprising a plurality of feed rolls (1, 2) configured to feed paper to the impression forming stage and to the medium forming stage (page 2, lines 7-112; fig 1). Ono further teaches a bending mechanism and 90 degree folds (fig 4) which would have suggested or otherwise rendered obvious an articulation stage configured to articulate the articulation point to form a first 90 degree fold at a first impression line and a second 90 degree fold at a second impression line.
	Smith or Ono fails to suggest the first impression line is aligned congruent with a first flute valley and the second impression line is aligned congruent with a second flute valley and an articulation to the paper board at a point where the first impression line is articulated in alignment with the first flute valley and the second impression line is articulated in alignment with the second flute valley.
	La Bombard teaches a board-making method and machine (e.g., creasing apparatus), comprising, via the machine, forming impression lines in a paper facing; combining the paper facing with a corrugated paper medium with a plurality of flutes to the paper facing such that each impression line is aligned with respect a respective flute apex; and forming an articulation point in the combination via a creasing apparatus or bar (20, 21) comprising blades (46, 47) wherein a first impression line is aligned with a first flute and a second impression line is aligned with a second flute (i.e., the first impression line is aligned congruent with a first flute valley and the second impression line is aligned congruent with a second flute valley and an articulation to the paper board at a point where the first impression line is articulated in alignment with the first flute valley and the second impression line is articulated in alignment with the second flute valley) (col 4, line 9 – col 5, line 9; figs 1-6, 9, and 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of La Bombard, to the align the first impression line congruent with a first flute valley and the second impression line congruent with a second flute valley in the combining stage of Smith or Ono as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the creasing apparatus of La Bombard with the board-making machine or Ono or Smith as a matter of design choice as suggested by the prior art of record.
Regarding claims 10-12 and 17, Ono teaches a board-making machine comprising an impression forming stage configured to impress a first impression line and a second impression line in a paper facing (7) (e.g., slitter-scorer apparatus); a medium forming stage (2) (e.g., corrugator) configured to form a medium to include a plurality of flutes, each flute having a crest and a valley (e.g., corrugations); and a combining stage configured (6, 7) to couple the paper facing to the medium (6) (e.g., heating plate) to form an articulation point at an articulation stage configured to impart an articulation to the paper board (7) (e.g., slitter-scorer apparatus) such that the first impression line is aligned with a first flute valley and the second impression line is aligned with a second flute valley; the board-making machine further comprising a plurality of feed rolls configured to feed paper to the impression forming stage and to the medium forming stage (rolls feeding liners A & C) (col 2, line 47 – col 3, line 26; fig 1). Ono further teaches 90 degree folds (fig 2, 6) which would have suggested or otherwise rendered obvious an articulation stage configured to articulate the articulation point to form a first 90 degree fold at a first impression line and a second 90 degree fold at a second impression line.
Smith also discloses a board-making machine comprising an impression forming stage (27) (e.g., creasing rolls) configured to impress a first impression line and a second impression line in a paper facing; a medium forming stage (5) (e.g., corrugating rolls) configured to form a medium to include a plurality of flutes, each flute having a crest and a valley; and a combining stage (12, 13) (e.g., pressing rolls) configured to couple the paper facing to the medium to form an articulation point at an articulation stage configured to impart an articulation to the paper board (e.g., creasing rolls or bending mechanism would form articulation point) such that the first impression line is aligned with a first flute valley and the second impression line is aligned with a second flute valley; the board-making machine further comprising a plurality of feed rolls (1, 2) configured to feed paper to the impression forming stage and to the medium forming stage (page 2, lines 7-112; fig 1). Ono further teaches a bending mechanism and 90 degree folds (fig 4) which would have suggested or otherwise rendered obvious an articulation stage configured to articulate the articulation point to form a first 90 degree fold at a first impression line and a second 90 degree fold at a second impression line.
	Smith or Ono fails to suggest each impression line being located equidistant from each other adjacent impression line; the first impression line is aligned congruent with a first flute valley and the second impression line is aligned congruent with a second flute valley; and an articulation to the paper board at a point where the first impression line is articulated in alignment with the first flute valley and the second impression line is articulated in alignment with the second flute valley.
	La Bombard teaches a board-making method and machine (e.g., creasing apparatus), comprising, via the machine, forming impression lines in a paper facing; combining the paper facing with a corrugated paper medium with a plurality of flutes to the paper facing such that each impression line is aligned with respect a respective flute apex; and forming an articulation point in the combination via a creasing apparatus or bar (20, 21) comprising blades (46, 47) wherein it appears each impression line being located equidistant from each other adjacent impression line and wherein a first impression line is aligned with a first flute and a second impression line is aligned with a second flute (i.e., the first impression line is aligned congruent with a first flute valley and the second impression line is aligned congruent with a second flute valley and an articulation to the paper board at a point where the first impression line is articulated in alignment with the first flute valley and the second impression line is articulated in alignment with the second flute valley) (col 4, line 9 – col 5, line 9; figs 1-6, 9, and 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of La Bombard, to locate each impression line equidistant from each other adjacent impression line and to the align the first impression line congruent with a first flute valley and the second impression line congruent with a second flute valley in the combining stage of Smith or Ono as a matter of design choice as suggested by the prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the creasing apparatus of La Bombard with the board-making machine or Ono or Smith as a matter of design choice as suggested by the prior art of record.
	Regarding claim 7 and 16, Smith teaches the webs are glued together (page 2, lines 48-112); and Ono teaches the corrugated core is applied with an adhesive agent (col 2, line 52 – col 3, line 26); which would have suggested or rendered obvious to one of ordinary skill in the art at the time of invention the board-making machine further comprising an adhesive stage for applying adhesive to the medium aligned with the crests of the medium for adhering to the paper facing.
	Regarding claim 9 and 18, It would have been obvious to one of ordinary skill in the art to form the paper board with impression lines other than the first and second impression lines that remain unarticulated to be used in the future or per the application for future folds. 

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith or Ono in view of La Bombard as applied to claims 1 and 10 above, and further in view of Chapman, Jr. (US 5,508,083) and Nelles (US 2004/0224828 A1).
Smith or Ono as modified by La Bombard teaches the board-making machine of claims 1 and 10.
Smith or Ono as modified by La Bombard fails to suggest wherein the medium forming stage comprises an embossing stage configured to impart flutes in a machine direction; wherein the medium forming stage comprises an embossing stage configured to impart flutes in a machine direction such that flutes are aligned with underlying fibers in the medium; wherein the medium forming stage comprises an embossing stage configured to impart flutes in a machine direction such that flutes are aligned with underlying fibers in the medium and the imparted impression lines are parallel to the embossed flutes. However, La Bombard suggests the imparted impression lines are parallel to the embossed flutes (col 4, line 9 – col 5, line 9; figs 1-6, 9, and 10).
Chapman, Jr. teaches forming a paperboard with flutes formed in a machine direction that align with the fibers oriented in a machine direction, and as a result of the alignment of the fibers, the paperboard has a greater strength in the machine direction than it does in the cross-machine direction (i.e., 90 degrees to the machine direction) (col 1, line 56 – col 2, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Chapman, Jr., to orient the board-making machine of Smith or Ono as modified by La Bombard so that the flutes in the medium are formed in the machine direction and the flutes are aligned with underlying fibers in the medium so the paperboard has a greater strength in the machine direction.
Nelles is directed to the art of grooving corrugated paper (abstract); and teaches wherein the medium further comprises embossing a medium to form the flutes medium (para 1), or corrugating the medium (para 9, 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medium of Smith or Ono as modified by La Bombard and Chapman, Jr. with the teaching of embossing of Nelles for the purpose of forming flutes in the medium by another well-known method wherein such production methods may be more convenient to acquire or run the processes of.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783